DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/16/21 has been entered. Claims 1-8, 10, 12-16, and 18-22 remain pending in the application. Claim 11 has been canceled. Applicant’s amendments to the Claims have overcome each and every 101 rejection previously set forth in the Non-Final Office Action mailed 11/16/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mirow (US 2009/0292180) in view of Wei (US 2008/0306564), (Comparison of the ratio of the standard deviation of the r-r interval and the root mean squared successive differences (SD/rMSSD) to the low frequency-to-high frequency (LF/HF) ratio in a patient population and normal healthy controls. Sollers et al., Biomedical sciences instrumentation, 2007, 43, 158-63), herein referred to as Sollers, and Ong et al. (US 2011/0224565), herein referred to as Ong.
Regarding claims 1, 13 and 20, Mirow teaches one or more non-transitory computer storage media having computer-executable instructions embodied thereon that when executed (e.g. [0113] discloses the information is retrievable, immediately or in the future, and the invention provides a 

Sollers teaches that it is known to use forming a plurality of ratios of deviations (RoDs) for each set of standard deviations and RMSSD for physiological variables using the standard deviations and the RMSSDs, each RoD being a ratio of an RMSSD over a standard deviation as set forth in page 163, lines 1-9 (e.g. It appears that the computationally less difficult SD/rMSSD (same information with a different but obvious representation) is a good and reliable surrogate for the LF_HF ratio computed from the estimates derived via spectral analysis. This is true across multiple contexts – sitting, standing, and mental challenge. Importantly, the relationship holds for patients as well as normal health controls, with it being most robust in the prefrontal lobe damage patients) for less concern about the stationarity of the time series and ease of computation.
Ong teaches that it is known to use assigning a score for each physiological variable based at least on an increase in the RMSSD (directly proportional to the RoD) for that physiological variable and determining a likelihood of deterioration in the patient's condition within a future time interval based on the score for the patient for each physiological variable as set forth in [0314] (e.g. Table 1, model based scoring scheme for demographic, vital sign and HRV parameters including RMSSD <0.02 0 0.02-0.07 0 >0.07 3) and [0007] (e.g. the scoring model having a respective category associated to each parameter of the first set of parameters, the second set of parameters and the third set of parameters, 
Wei teaches that it is known to use automatically modifying operations of the healthcare system software program including a software agent associated with a plan of care for the patient to initiate a treatment plan based on the likelihood of deterioration as set forth in [0074] (e.g. teaches physiological features are transmitted to an analytics data center...the residuals are then processed to yield alerts regarding the patient's health status...analytics can be presented to medical practitioners...medical staff may avert  the health emergency with efficient interventions (initiating a response)), and [0074] (e.g. models are preferably personalized to the data from the patient captured during periods when the patient is considered to be in normal or acceptably stable health, to provide a model of normal physiology for the patient) to programmatically update the therapy on an ongoing basis. 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Mirow, with forming a plurality of ratios of deviations (RoDs) for each set of standard deviations and RMSSD for physiological variables using the standard deviations and the RMSSDs, each RoD being a ratio of an RMSSD over a standard deviation as taught by Sollers, with assigning a score for each physiological variable based at least on an increase in the RMSSD (directly proportional to the RoD) for that physiological variable and determining 
Regarding claims 2 and 14, the modified Mirow discloses wherein the physiological variables comprise respiratory rate, heart rate, and blood pressure (e.g. [0073] teaches applying multivariate density estimations to heart rate, respiration rate, and [0013] arterial and venous pressures (blood pressure); [0027] teaches using the multivariate approach to heart rate, respiration rate, and blood pressure).
Regarding claims 3 and 15, the modified Mirow discloses aggregating physiological variables to produce a score (e.g. [0196] variance of heart rate and movement were added producing a z-score (addition of variance for different variables to produce a score)).
Mirow discloses the claimed invention except for wherein determining a likelihood of deterioration in the patient's condition comprises: aggregating the RoD scores for each physiological variable to determine an aggregated RoD score for the patient; and comparing the aggregate RoD score to a threshold score. Ong teaches that it is known to use wherein determining a likelihood of deterioration in the patient's condition comprises: aggregating the scores for each physiological variable to determine an aggregated score for the patient; and comparing the aggregate score to a threshold score as set forth in [0007] (e.g. obtaining a total score, being a summation of the score for each parameter of the first set of parameters, the second set of parameters and the third set of parameters, the total score providing an indication on the ACP events and survivability of the patient) and [0112] 
Regarding claim 4, the modified Mirow discloses the claimed invention except for wherein assigning an RoD score for each variable is further based on a metric determined based on the time series for each variable to confirm the RoD score, wherein the RoD score based on an increase in RoD for a variable is confirmed when there is an increase in the metric. Ong teaches that it is known to use wherein assigning a score for each variable is further based on a metric determined based on the time series for each variable to confirm the score, wherein the score based on an increase in a variable is confirmed when there is an increase in the metric as set forth in [0072] (e.g. vital sign measurement may be either a continuous variable in the form of a waveform. The vital sign measurement may also be a measurement taken at a single point in time, or the vital sign measurement may be a series of measurements) and [0314] (e.g. Table 1) to update indication of patient survivability based on the score. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Mirow, with wherein assigning a score for each variable is further based on a metric determined based on the time series for each variable to confirm the score, wherein the score based on an increase in a variable is confirmed when there is an 
Regarding claim 5, the modified Mirow discloses the claimed invention except for wherein the metric is a change in RMSSD.   Ong teaches that it is known to use the metric is a change in RMSSD as set forth in [0314] (e.g. Table 1…RMSSD) to provide confirmation of the variables altering system performance.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Mirow, with the metric is a change in RMSSD as taught by Ong, since such a modification would provide the predictable results of confirmation of the variables altering system performance.
Regarding claim 6, the modified Mirow discloses wherein the future time interval is within a range of thirty minutes to twenty hours (e.g. [0014] short-term predictions regarding system behavior can be made with the use of nonlinear mathematical tools, [0019] short-term predictions of mood and emotional state can be made by tracking their spatial-temporal patterns over time [0056] VHF, HF, LF, VLF and ULF spectral frequencies occur over periods from fractions of seconds to minutes to hours, [0085] the unique analyses used here reveals precise information about system state at any moment in time, showing whether is the system is healthy or diseased. These analyzed patterns also accurately predict evolving pathological conditions and cataclysmic events such as epileptic seizures, Fig. 30 and [0242] stacked power graph over 24 hour period, Fig. 12, and [0249] number of previous values used for prediction of subsequent values).
Regarding claim 8, the modified Mirow discloses the claimed invention except for wherein each RoD is formed from a standard deviation determined from a set of measurements and an RMSSD determined from the set of measurements. Sollers teaches that it is known to use wherein each RoD is formed from a standard deviation determined from a set of measurements and an RMSSD determined from the set of measurements as set forth in page 163, lines 1-9 to index autonomic balance. It would 
Regarding claims 10 and 19, the modified Mirow discloses wherein the response action comprises one or more of: automatically generating and communicating an electronic notification to a caregiver of the patient; generating and providing a recommendation for modifying a care plan or treatment procedure associated with the patient; modifying computer code executed in a healthcare software program for treating the patient; or scheduling healthcare resources for the patient (e.g. [0252] teaches a monitoring device, processing of the signal(s) and giving feedback used for diagnosis, tracking, and treatment and developmental issues; and [0098] software for automatically analyzing data to determine conditions).
Regarding claim 11, the modified Mirow discloses wherein the modified computer code executed in a healthcare software program comprises a software healthcare agent associated with a plan of care for the patient (e.g. [0086] teaches Poincare plots could transmit precise cardiac care data to guide treatment without reliance on verbal language).
Regarding claim 16, the modified Mirow discloses wherein the system further comprises one or more sensors configured to automatically acquire the physiological data from the patient (e.g. [0119] teaches sensors for simultaneously collecting physiological signals such as EKG, movement, oxygen, glucose monitoring, EEG, etc. in real time).
Regarding claim 18, the modified Mirow discloses wherein a rate at which the measurements of the physiological variables are acquired from the patient is a non-uniform rate (e.g. [0112] discloses a 
Regarding claim 21, the modified Mirow discloses wherein determining the aggregated RoD score for the patient comprises adding the RoD scores for each physiological variable, the physiological variables comprising respiratory rate, heart rate, and blood pressure (e.g. Mirow – [0196] variance of heart rate and movement were added producing a z-score (addition of variance for different variables to produce a score); and [0073], [0013], and [0027]).
Regarding claim 22, the modified Mirow discloses wherein determining the likelihood of deterioration in the patient's condition comprises comparing the aggregate RoD score to a pre-determined threshold score; and wherein the patient is determined to have a high likelihood of deterioration when the aggregate RoD score exceeds a value (e.g. Ong - [0007] and [0112]).
The modified Mirow discloses the claimed invention but does not disclose expressly wherein the patient is determined to have a high likelihood of deterioration when the aggregate RoD score is three.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by the modified Mirow with wherein the patient is determined to have a high likelihood of deterioration when the aggregate RoD score is three, because Applicant has not disclosed that wherein the patient is determined to have a high likelihood of deterioration when the aggregate RoD score is three provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with detection threshold as taught by the modified Mirow, because it provides the setting of a threshold for comparison and evaluation, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over the modified Mirow.
Therefore, it would have been an obvious matter of design choice to modify Mirow to obtain the invention as specified in the claim(s).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mirow in view of Wei, Sollers, and Ong as applied above, in further view of Wegerich (US 2011/0172504).
Regarding claim 7, the modified Mirow discloses the claimed invention except for wherein a set of measurements used to determine the standard deviation and the RMSSD is based on a window length, the window length being an amount of time units prior to a current measurement. Wegerich teaches that it is known to use wherein a set of measurements used to determine the standard deviation and the RMSSD is based on a window length, the window length being an amount of time units prior to a current measurement as set forth in [0041] (e.g. the filtered signal is split into 10 second data windows that are detrended, within each window, the 98th percentile is calculated and the locations of all samples above the 98th percentile are found. All samples found reside on a set of local peaks within the 10 second window, the last step is to find the sample location of the maximum value for each of the local peaks within the window) to remove a straight line fit to the data.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Mirow, with wherein a set of measurements used to determine the standard deviation and the RMSSD is based on a window length, the window length being an amount of time units prior to a current measurement as taught by Wegerich, since such a modification would provide the predictable results of removing a straight line fit to the data.
Regarding claim 12, the modified Mirow discloses the claimed invention except for wherein the notification includes information indicating the determined likelihood of deterioration in the patient's condition within a future time interval. Wegerich teaches that it is known to use wherein the notification includes information indicating the determined likelihood of deterioration in the patient's condition within a future time interval as set forth in [0006] (e.g. teaches early warning of deterioration) and [0074] teaches the system can be deployed to provide predictive monitoring and physiological features are transmitted to an analytics data center...the residuals are then processed to yield alerts regarding .
Response to Arguments
Applicant's arguments filed 03/16/21 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Sollers describes using a ratio of the standard deviation over the root mean squared of the successive differences. By contrast, claim 1 recites that an RoD is a ratio of RMSSD over the standard deviations. Any resulting increase or decrease in the RMSSDs would change formed RoDs in a different way which would then change the way the resulting points were treated”, Examiner notes that this alternative representation of an RoD still presents the same information, just in a different form. Therefore, any change in RoD when equated to an RMSSD over a standard deviation would be mathematically equivalent to a change in RoD when equated to a standard deviation over RMSSD.
In response to Applicant’s argument that “However, because, as described above, Sollers teaches that an RoD value formed by the standard deviation over RMSSD, an increase in RMSSD...would result in a decrease in RoD. As such, the combination of references do not teach or suggest "assigning an RoD score for each physiological variable based at least on an increase in RoD for that physiological variable"”, Examiner notes that, as described above, while the form of the RoD is different, e.g. RMSSD in the denominator thereby an increase in RMSSD would result in a decrease in RoD, the analysis would be mathematically equivalent thereby still being obvious over the claims and rendering predictable resutls. 
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-8, 10, 12-16, and 18-22 remain withstanding
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792